                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


 BRUCE ALLEN MARCHANT,
                                                        Case No. 1:21-cv-00082-DCN
                        Petitioner,
                                                        INITIAL REVIEW ORDER
         v.

 STATE OF IDAHO,

                        Respondent.


       Petitioner Bruce Allen Marchant has filed a Petition for Writ of Habeas Corpus

challenging Petitioner’s state court conviction. See Dkt. 3. The Court now reviews the

Petition to determine whether it is subject to summary dismissal pursuant to 28 U.S.C.

§ 2243 and Rule 4 of the Rules Governing Section 2254 Cases (“Habeas Rules”).

                                   REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine whether

it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is appropriate where

“it plainly appears from the face of the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” Id.

INITIAL REVIEW ORDER - 1
2.     Discussion

       In the Fourth Judicial District Court in Ada County, Idaho, Petitioner pleaded guilty

to first-degree murder. The judgment of conviction was entered in December 2019.

Petitioner received a life sentence. Petitioner pursued a direct appeal as well as state post-

conviction relief. Dkt. 3 at 1–4.

       In the instant Petition for Writ of Habeas Corpus, Petitioner brings three claims.

Claim 1 asserts that prison paralegal Shedd “shredded or destroyed” documents in

Petitioner’s unidentified lawsuit. Id. at 7. Claims 2 appears to assert that Petitioner’s guilty

plea was not knowing, voluntary, and intelligent and claims detectives promised Petitioner

that he would receive probation. Id. at 8. Claim 2 may also be challenging the sufficiency

of the evidence to support Petitioner’s first-degree murder conviction, as the Petition

asserts that the “charge should have been involuntary manslaughter.” Id. Claim 3 appears

to allege that Petitioner’s statement was coerced or that detectives violated Petitioner’s

Fifth Amendment right against compelled self-incrimination by stating that, if Petitioner

confessed to the crime, he “could get probation.” Id. at 9.

       Petitioner may proceed on the Petition to the extent that the claims (1) are cognizable

in a federal habeas corpus action, (2) were timely filed in this Court, and (3) were either

properly exhausted in state court or are subject to a legal excuse for any failure to exhaust

in a proper manner. However, Petitioner will have to submit a Notice of Substitution of

Respondent, to substitute the warden of the facility in which Petitioner is confined as the

proper respondent in this case. Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004) (a

petitioner challenging his or her present physical confinement must name as the respondent


INITIAL REVIEW ORDER - 2
in the action the warden of the facility where petitioner resides).

3.      Potentially Applicable Standards of Law

        Because Petitioner is pro se and because the Court finds that focused briefing from

the parties would be beneficial in this case, the Court provides the following standards of

law that might, or might not, be applicable to Petitioner’s case.

        A.      Claims That Do Not Challenge the Fact or Duration of Petitioner’s
                Confinement Are Not Cognizable in this Action

        “[T]he essence of habeas corpus is an attack by a person in custody upon the legality

of that custody,” and “the traditional function of the writ is to secure release from illegal

custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973); Badea v. Cox, 931 F.2d 573,

574 (9th Cir. 1991) (“Habeas corpus proceedings are the proper mechanism for a prisoner

to challenge the ‘legality or duration’ of confinement.”) (quoting Preiser, 411 U.S. at 498-

99). Claim 1 appears to challenge Petitioner’s conditions of confinement, rather than the

validity of Petitioner’s conviction or sentence. Thus, although the Court will not dismiss

any claims at this early stage of the proceedings, Claim 1 may later be determined to be

noncognizable—meaning that it cannot be heard—in federal habeas corpus proceedings.1

See Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc).

        B.      Timeliness Issues

               i.       One-Year Limitations Period

         The Antiterrorism and Effective Death Penalty Act (“AEDPA”) requires a



1
  If Petitioner intends to pursue civil rights claims regarding the conditions of his confinement, including
claims challenging the actions of the prison paralegal, he may wish to file a separate civil rights lawsuit
under 42 U.S.C. § 1983. Forms for such lawsuits are available at the prison resource center.


INITIAL REVIEW ORDER - 3
petitioner to seek federal habeas corpus relief within one year from “the date on which the

judgment became final by the conclusion of direct review or the expiration of the time for

seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Timeliness is determined on a claim-by-

claim basis, rather than giving the petition as a whole a single limitations period. Mardesich

v. Cate, 668 F.3d 1164, 1171 (9th Cir. 2012) (“Therefore, we hold that AEDPA’s one-year

statute of limitations in § 2244(d)(1) applies to each claim in a habeas application on an

individual basis.”).

       The one-year statute of limitations can be tolled (or suspended) under certain

circumstances. AEDPA provides for tolling for all of “[t]he time during which a properly

filed application for State post-conviction or other collateral review ... is pending.” 28

U.S.C. § 2244(d)(2). A motion to reduce a sentence that is not a part of the direct review

process and that requires re-examination of the sentence qualifies as a collateral review

application that tolls the one-year statute of limitations. Wall v. Kholi, 562 U.S. 545, 555-

56 (2011). Thus, to the extent that a petitioner properly filed an application for post-

conviction relief or other collateral challenge in state court, the one-year federal limitations

period stops running on the filing date of the state court action and resumes when the action

is completed.

       The statute of limitations can also be equitably tolled under exceptional

circumstances. “[A] petitioner is entitled to equitable tolling only if he shows (1) that he

has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

(internal quotation marks omitted). In addition, AEDPA’s statute of limitations is subject


INITIAL REVIEW ORDER - 4
to an actual innocence exception, and a petitioner who satisfies the actual innocence

gateway standard may have otherwise time-barred claims heard on the merits. McQuiggin

v. Perkins, 569 U.S. 383, 393–94 (2013); Lee v. Lampert, 653 F.3d 929, 937 (9th Cir. 2011)

(en banc). Actual innocence in this context “means factual innocence, not mere legal

insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998).

            ii.          Stay-and Abey Procedures and Relation-Back of Amendments

       Prior to the enactment of AEDPA, the Supreme Court had held that federal courts

could adjudicate a habeas petition only if all the claims in that petition were exhausted. See

Rose v. Lundy, 455 U.S. 509, 522 (1982). This doctrine of “total exhaustion” required that

a district court dismiss, without prejudice, any habeas petition that included even one

unexhausted claim. Id. The appropriate course, if a claim was unexhausted, was to dismiss

the petition without prejudice. Then, once the petitioner had exhausted the unexhausted

claims in state court, he could return to federal court and file a new habeas petition.

Alternatively, the petitioner could choose to “amend[] or resubmit[] the habeas petition to

present only exhausted claims to the district court.” Id. at 510.

       The total exhaustion requirement became problematic with the passage of AEDPA,

which not only preserved that requirement, but also imposed a one-year statute of

limitations for federal habeas petitions. See 28 U.S.C. § 2244(d). As the Supreme Court

later observed,

                         As a result of the interplay between AEDPA’s 1-year
                  statute of limitations and Lundy’s dismissal requirement,
                  petitioners who come to federal court with “mixed” petitions
                  run the risk of forever losing their opportunity for any federal
                  review of their unexhausted claims. If a petitioner files a timely


INITIAL REVIEW ORDER - 5
              but mixed petition in federal district court, and the district court
              dismisses it under Lundy after the limitations period has
              expired, this will likely mean the termination of any federal
              review.

Rhines v. Weber, 544 U.S. 269, 275 (2005).

       To address this problem, the Supreme Court held in Rhines that a federal district

court has the discretion to stay a mixed habeas petition—a petition containing both

exhausted and unexhausted claims—to allow the petitioner to present the unexhausted

claims to the state courts and then later return to federal court for review of the perfected

petition. Id. at 277. The Ninth Circuit has since extended the holding in Rhines, so that the

“stay-and-abeyance procedure is not limited to mixed petitions, and a district court may

stay a petition that raises only unexhausted claims.” Mena v. Long, 813 F.3d 907, 908 (9th

Cir. 2016). Staying a habeas case preserves the original filing date of the claims asserted

in the original petition, for purposes of the one-year federal statute of limitations period.

       An important consideration for federal habeas petitioners is that, as noted above, the

statute of limitations contains a tolling provision—which permits tolling only of a

“properly filed” state post-conviction proceeding. 28 U.S.C. § 2244(d)(2). If a petitioner

files an untimely state post-conviction action—or one that is procedurally improper for

another reason—then that action cannot toll the federal limitations period. See Pace v.

DiGuglielmo, 544 U.S. 408, 414 (2005). Unfortunately, a petitioner usually does not

receive a state court order concluding that a post-conviction action is procedurally

improper until after the federal statute of limitations has expired, causing loss of the claims

the petitioner had hoped to exhaust in the state post-conviction matter. Once a federal



INITIAL REVIEW ORDER - 6
statute of limitations has expired, it cannot be reinstated or resurrected by a later-filed state

court action. See Ferguson v. Palmateer, 321 F.3d 820, 822 (9th Cir. 2003) (“[S]ection

2244(d) does not permit the reinitiation of the limitations period that has ended before the

state petition was filed”).

        There is a second important statute-of-limitations consideration for federal habeas

petitioners: If a petitioner amends a petition after the federal statute of limitations has run,

the amendments might not receive the benefit of, or “relate back” to, the original petition’s

filing date. Amendments relate back to the original petition only if the original and

amended pleadings both arise out of the same “‘conduct, transaction, or occurrence.’”

Mayle v. Felix, 545 U.S. 644, 655 (2005) (alteration omitted) (quoting Fed. R. Civ. P.

15(c)(2), abrogated on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562–

63 (2007). Because Rule 15 is applied in conjunction with the “more demanding” standard

in Habeas Rule 2(c), the words “same ‘conduct, transaction, or occurrence” do not mean

simply “the same ‘trial, conviction, or sentence.’” Id. at 655, 664. Rather, relation back is

proper only when “the original and amended petitions state claims that are tied to a

common core of operative facts.”2 Id.

        The Court uses a two-step analysis to decide whether, for statute of limitations



2
   The Supreme Court offered the following examples of cases where this standard was satisfied:
(1) Mandacina v. United States, 328 F.3d 995, 1000–1001 (8th Cir. 2003), in which the original petition
alleged violations of Brady v. Maryland, 373 U.S. 83 (1963), “while the amended petition alleged the
Government’s failure to disclose a particular report,” and “[b]oth pleadings related to evidence obtained at
the same time by the same police department”; and (2) Woodward v. Williams, 263 F.3d 1135, 1142 (10th
Cir. 2001), in which “the original petition challenged the trial court’s admission of recanted statements,
while the amended petition challenged the court’s refusal to allow the defendant to show that the statements
had been recanted.” Mayle, 545 U.S. at 664 n.7.


INITIAL REVIEW ORDER - 7
purposes, a claim in an amended petition relates back to a claim in the original petition.

The Court first must “determine what claims the amended petition alleges and what core

facts underlie those claims.” Ross v. Williams, 950 F.3d 1160, 1167 (9th Cir. 2020). Then,

“for each claim in the amended petition,” the Court must “look to the body of the original

petition and its exhibits to see whether” (a) “the original petition set out or attempted to set

out a corresponding factual episode,” or (b) “whether the claim is instead supported by

facts that differ in both time and type from those the original pleading set forth.” Id.

(internal quotation marks and alterations omitted).

       In addition, an amendment invoking a legal theory not suggested in the original

petition relates back to that original petition only if it arises from the same “episode-in-

suit.” Mayle, 545 U.S. at 659–60 (citing Tiller v. Atl. Coast Line R. Co., 323 U.S. 574, 580–

81 (1945)). For example, ineffective assistance claims relate back to claims where the

underlying substantive error is based on the same set of facts. See Nguyen v. Curry, 736

F.3d 1287, 1296–97 (9th Cir. 2013) (determining that a claim that appellate counsel was

ineffective for failing to raise double jeopardy related back to a timely-raised substantive

double jeopardy claim), abrogated on other grounds by Davila v. Davis, 137 S. Ct. 2058

(2017). District courts applying Mayle and Nguyen have held that ineffective assistance of

trial counsel claims presented in a later amendment relate back to the original petition’s

substantive claims that underlie the ineffective assistance claims, and vice versa. See, e.g.,

Abdulle v. Uttecht, 2020 WL 2065882 (W.D. Wash. Jan. 6, 2020) (report and recomm’n),

relevant portion adopted by, 2020 WL 2063772, at *2 (W.D. Wash. Apr. 29, 2020) (district

court order).


INITIAL REVIEW ORDER - 8
          C.     Exhaustion and Procedural Default

          A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s

established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims at least in a petition seeking review before that court. Id.

at 847.

          When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and it is clear that the state court would now refuse to consider it because

of the state’s procedural rules, the claim is said to be procedurally defaulted. Gray v.

Netherland, 518 U.S. 152, 161–62 (1996). Procedurally defaulted claims include those

within the following circumstances: (1) when a petitioner has completely failed to raise a

claim before the Idaho courts; (2) when a petitioner has raised a claim, but has failed to

fully and fairly present it as a federal claim to the Idaho courts; and (3) when the Idaho

courts have rejected a claim on an adequate and independent state procedural ground. Id.;

Baldwin v. Reese, 541 U.S. 27, 32 (2004); Coleman v. Thompson, 501 U.S. 722, 750

(1991).

          If a claim is procedurally defaulted, a federal court can only consider the merits of

the claim if the petitioner meets one of two exceptions. The petitioner asserting a


INITIAL REVIEW ORDER - 9
procedurally defaulted claim must make either (1) a showing of adequate legal cause for

the default and prejudice arising from the default, see Coleman, 501 U.S. at 731, or (2) a

showing of actual innocence, which means that a miscarriage of justice will occur if the

claim is not heard in federal court, see Schlup v. Delo, 513 U.S. 298, 329 (1995); Murray

v. Carrier, 477 U.S. 478, 488 (1986).

       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray, 477 U.S. at 488. To show

“prejudice,” a petitioner generally bears “the burden of showing not merely that the errors

[in his proceeding] constituted a possibility of prejudice, but that they worked to his actual

and substantial disadvantage, infecting his entire [proceeding] with errors of constitutional

dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       Cause for the default may exist as a result of ineffective assistance of counsel. For

example, the failure on appeal to raise a meritorious claim of trial error may render that

claim procedurally defaulted. See Edwards v. Carpenter, 529 U.S. 446, 452 (2000) (“[I]n

certain circumstances counsel’s ineffectiveness in failing properly to preserve the claim for

review in state court will suffice.”). However, for ineffective assistance of trial or direct

appeal counsel to serve as cause to excuse the default of a claim, that ineffective assistance

claim must itself have been separately presented to the state appellate courts. Id. at 451

(“[A]n ineffective-assistance-of-counsel claim asserted as cause for the procedural default

of another claim can itself be procedurally defaulted.”) If the ineffective assistance asserted

as cause was not fairly presented to the state courts, a petitioner must show that an excuse


INITIAL REVIEW ORDER - 10
for that separate default exists, as well.

       A petitioner does not have a federal constitutional right to the effective assistance

of counsel during state post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551,

554 (1987); Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993). As a result, the general

rule is that any errors of counsel during a post-conviction action cannot serve as a basis for

cause to excuse a procedural default. Coleman, 501 U.S. at 752.

       However, the Supreme Court established an exception to that general rule in

Martinez v. Ryan, 566 U.S. 1 (2012). Martinez held that, in limited circumstances,

“[i]nadequate assistance of counsel at initial-review collateral proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id. at

9. The Supreme Court has described and clarified the Martinez cause and prejudice test as

consisting of four necessary prongs: (1) the underlying claim of ineffective assistance of

trial counsel (“IATC”) must be a “substantial” claim; (2) the “cause” for the procedural

default consists of there being “no counsel” or only “ineffective” counsel during the state

collateral review proceeding; (3) the state collateral review proceeding was the “initial”

collateral review proceeding where the IATC claim could have been brought; and (4) state

law requires that an IATC claim be raised in an initial-review collateral proceeding, or by

“design and operation” such claims must be raised that way, rather than on direct appeal.

Trevino v. Thaler, 569 U.S. 413, 423, 429 (2013).

       If a petitioner cannot show cause and prejudice for his procedural default, he still

can bring the claim in a federal habeas petition if he demonstrates that failure to consider

the claim will result in a “fundamental miscarriage of justice.” Murray v. Carrier, 477 U.S.


INITIAL REVIEW ORDER - 11
at 496. This standard requires proof that a constitutional violation has probably resulted in

the conviction of someone who is actually innocent. Id.

       Any argument that a claim is procedurally defaulted must identify the proceeding

in which the claim was purportedly defaulted and, if the claim was raised in state court at

any point (in a procedurally proper manner or not), must also include a citation to the state

court record where the claim was raised.

                                           ORDER

       IT IS ORDERED:

       1.     Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is

              GRANTED. Petitioner must pay the $5.00 filing fee when Petitioner next

              receives funds in Petitioner’s prison trust account.

       2.     Because it does not appear that Petitioner previously filed a habeas corpus

              petition challenging his first-degree murder conviction, Petitioner’s Motion

              for Leave to File a Successive Petition (Dkt. 7) is DENIED as unnecessary.

              In any event, any such motion would need to be filed with the United States

              Court of Appeals for the Ninth Circuit, not this Court. See 28 U.S.C.

              § 2244(b)(3).

       3.     The Clerk of Court will serve (via ECF) a copy of the Petition (Dkt. 3), along

              with any attachments, together with a copy of this Order, on L. LaMont

              Anderson, on behalf of Respondent, at Mr. Anderson’s registered ECF

              address.




INITIAL REVIEW ORDER - 12
     4.    Within 120 days after service of the Petition, Respondent may file either of

           the following: (1) a motion for summary dismissal or partial summary

           dismissal on procedural grounds (which may be followed by an answer if the

           motion is unsuccessful); or (2) an answer and brief, on the claims that were

           adjudicated on the merits by the Idaho Supreme Court, that also includes a

           brief summary (between one paragraph and several pages) of any procedural

           defenses for any claims (which may be argued in the alternative). If

           Respondent files an answer and brief, the Court first may consider the claims

           that were adjudicated on the merits by the Idaho Supreme Court; for any

           claims that appear to warrant relief or any claims not disposed of on the

           merits that appear subject to procedural defenses, the Court may then

           determine whether those claims are barred by any procedural defenses and

           will call for additional briefing, evidence, or a hearing, if necessary.

     5.    Respondent must file with the responsive pleading or motion, or within a

           reasonable time thereafter, a copy of all portions of the state court record

           previously transcribed that are relevant to a determination of the issues

           presented. Any presentence investigation reports or evaluations—which

           must be provided to the Court if the Petition contains any sentencing

           claims—must be filed under seal. The lodging of the remainder of the state

           court record, to the extent that it is lodged in paper format, is exempt from

           the redaction requirements, as provided in District of Idaho Local Civil Rule

           5.5(c).


INITIAL REVIEW ORDER - 13
     6.    If the response to the habeas petition is an answer, Petitioner must file a reply

           (formerly called a traverse), containing a brief rebutting Respondent’s

           answer and brief, which must be filed and served within 28 days after service

           of the answer and brief. Respondent has the option of filing a sur-reply within

           14 days after service of the reply. At that point, the case will be deemed ready

           for a final decision.

     7.    If the response to the habeas petition is a motion, Petitioner’s response must

           be filed and served within 28 days after service of the motion, and

           Respondent’s reply, if any, must be filed and served within 14 days

           thereafter.

     8.    In the response to the habeas petition, whether a motion or an answer and

           brief, Respondent must include citations to all portions of the state court

           record that support Respondent’s assertions. Although Respondent may

           include citations to a state appellate court decision that describes events that

           took place in a lower court, Respondent must also include citations to the

           underlying lower court record.

     9.    Alternatively, if any of Petitioner’s claims are currently under consideration

           in state court proceedings, Respondent (or Petitioner, for that matter) may

           file a motion to stay this case pending the outcome of those proceedings. See

           Rhines v. Weber, 544 U.S. 269, 277–78 (2005); Mena v. Long, 813 F.3d 907,

           908 (9th Cir. 2016).




INITIAL REVIEW ORDER - 14
     10.   No party may file supplemental responses, replies, affidavits, or other

           documents not expressly authorized by the Local Rules or by this Order

           without first obtaining leave of Court.

     11.   No discovery may be undertaken in this matter unless a party obtains prior

           leave of Court, pursuant to Rule 6 of the Habeas Rules.

     12.   The parties may, but need not, file the following in this matter: (1) notices of

           non-objections to motions to which they do not object; (2) responses to

           motions for appointment of counsel; (3) responses to motions that are

           meritless, frivolous, or filed in contravention of this Order; or (4) notices of

           intent not to file a reply. If additional briefing is required on any issue, the

           Court will order it.

     13.   Each party must ensure that all documents filed with the Court are

           simultaneously served via the ECF system or by first-class mail upon the

           opposing party (through counsel if the party has counsel), pursuant to Federal

           Rule of Civil Procedure 5. Each party must sign and attach a proper mailing

           certificate to each document filed with the court, showing the manner of

           service, date of service, address of service, and name of the person upon

           whom service was made, or as specified by the applicable ECF rules. The

           Court will not consider ex parte requests unless a motion may be heard ex

           parte according to the rules and the motion is clearly identified as requesting

           an ex parte order, pursuant to Local Rule 7.2. (“Ex parte” means that a party




INITIAL REVIEW ORDER - 15
           has provided a document to the court, but that the party did not provide a

           copy of the document to the other party to the litigation.)

     14.   All Court filings requesting relief or requesting that the Court make a ruling

           or take an action of any kind must be in the form of a pleading or motion,

           with an appropriate caption designating the name of the pleading or motion,

           served on all parties to the litigation, pursuant to Federal Rules of Civil

           Procedure 7, 10 and 11, and Local Rules 5.2 and 7.1. The Court will not

           consider requests made in the form of letters.

     15.   Petitioner must at all times keep the Court and Respondent advised of any

           change in address.

     16.   If Petitioner’s custodian changes at any point during this litigation, Petitioner

           must file a Notice of Substitution of Respondent within 28 days of such

           change, identifying the person who is substituted as Respondent. See Fed. R.

           Civ. P. 25(d); Habeas Rule 2(a).


                                               DATED: June 30, 2021


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




INITIAL REVIEW ORDER - 16
